DETAILED ACTION
Status of Claims:  
Claims 1-6 and 8-34 are pending.
Claims 1-6 and 8-22 are withdrawn due to a restriction requirement.
Claims 29-31 are amended.
This Action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed Dec. 21, 2020 has been entered.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the non-Final Office Action mailed Sep. 25, 2020.

Response to Arguments
Applicant's arguments filed Dec. 21, 2020 have been fully considered but they are not persuasive. 

Applicant argues that biofilms are not inherent in the Anderson apparatus and that Anderson actively teaches against allowing biofilm growth because 1) biofilm cannot be supported on the surfaces in Anderson because the Anderson apparatus is configured to keep the surfaces clean through physical abrasion (i.e. free from biofilm); 2) the iron causes any biological material present in the water to 
These arguments are not persuasive because:
1) spongy iron is spongy and thus interpreted to inherently contains internal spaces which cannot be affected by the friction of particles impinging each other, and therefore presents a surface on which biofilm may form; additionally, Anderson discloses that the cylinder’s space may be filled by the iron particles (see lines 32-33), and thus it is not necessary to have cleaned particles, which would provide biofilm growth on the exterior of the iron particles.
2) Applicant alleges that the iron causes any biological material present in the water to coagulate, however does not cite evidence in support of the allegation that iron necessarily prevents biofilm development; additionally, non-patent literature such as Wang et al. discloses that biofilm develops on spongy iron (“Enhanced phosphorus removal by microbial-collaborating sponge iron”, Water Sci. & Tech, 2015)).
3) the air valve K is disclosed to be “held open when in its highest position, but is closed on its downward movement before the valve gets below the water” (see Anderson, lines 37-41), which for a rotating cylinder A would appear to describe the valve K to be open when the valve K has been rotated to the highest point and while it is above the water level as the cylinder A rotates, and as the cylinder A rotates such that the valve K moves towards the water level, the valve K closes; thus, valve K is not closed until the reactor is full, as suggested by Applicant, and instead does provide ventilation means as required by claim 23.

Applicant argues that Anderson relies on a chemical coagulation effect and a person of ordinary skill in the art would have no motivation or desire to deviate from a coagulation type process to a biological type process which removes contaminants.  This argument is not persuasive because Anderson discloses the use of other types of purifying material (see lines 26-27), and thus Anderson does not limit the water-treatment unit to any particular process.

Claim Objections
Claims 30-31 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  For the purposes of examination, claims 30-31 shall be interpreted to each dependent on claim 27 as recited in the set of claims filed Sep. 8, 2020.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-27 and 32 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Anderson (US 443,737 A).

Regarding claim 23, Anderson teaches a biological water-treatment unit (a revolving purifier for water) (see the Figure) comprising: an inlet for waste water (the water-inlet F), a reactor (a cylinder or chamber A), an outlet for purified water (the water-outlet G), and ventilation means configured to provide ventilation to the reactor (an air-valve K);
the reactor is divided into two or more compartments by one or more screens (perforated plates or other open-work partitions L), wherein each compartment is in communication with the ventilation means (the plates or partitions have openings and therefore each compartment will be in 
and the reactor is configured to expose at least a portion of the waste water to the biofilm in the presence of air supplied by the ventilation means (the plates or partitions L have openings and therefore the surfaces within the chamber A will be in communication with the air-valve K and exposed to the air supplied by the air-valve K).
Alternatively, if it is presumed that biofilm is not inherently developed on one or more surfaces, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Anderson purifier for water to include biofilm on one or more surfaces because biofilm water treatment is well known in the art (as evidenced by the citations of the IDS submitted Jun. 21, 2019, such as US 2011/0127215, KR 101 147 247, DE 195 14 931, CN 104 291 436, WO 2014/130042, WO 92/11211, etc.) and thus achieves predictable results to purify water.

Regarding claim 24, Anderson teaches the biological water-treatment unit according to claim 23, wherein the reactor is cylindrical (A is a cylinder) (see Anderson, p. 2, line 13).

Regarding claim 25, Anderson teaches the biological water-treatment unit according to claim 23, wherein the reactor is tapered (the cylinder A narrows at the end caps with the water-inlet F and the water-outlet G) (see Anderson, the Figure).

Regarding claim 26, Anderson teaches the biological water-treatment unit according to claim 23, wherein the surface for forming a biofilm is at least one of a portion of the inner surface of the reactor or a portion of the screens (owing to the revolution of the cylinder and the arrangement of purifying 

Regarding claim 27, Anderson teaches the biological water-treatment unit according to claim 23, wherein the reactor further comprises a substrate for biofilm growth, said substrate being contained within the reactor by the screens (Between the several pairs of plates I place a mass of spongy iron, iron filings, borings, other iron particles, or other purifying material) (see Anderson, p. 2, lines 24-27 and the Figure).

Regarding claim 32, Anderson teaches the biological water-treatment unit according claim 23, wherein the reactor is configured to rotate so that a film of the waste water is formed on at least a portion of the reactor and the screen, thereby exposing the film to air supplied by the ventilation means (owing to the revolution of the cylinder and the arrangement of purifying material, the water will be brought in intimate contact with a large quantity of the purifying material, where this is interpreted to mean that water to be purified also comes in contact with at least a portion of the inner surface of the reactor and a portion of the screens which holds the purifying material and thus, theses surfaces and screens are exposed to air supplied by air-valve K) (see Anderson, p. 2, lines 47-52).

Claims 28 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 443,737 A) as applied to claims 23 and 27 above, and further in view of Sublette (US 6,908,556 B2).

Regarding claim 28, Anderson teaches the biological water-treatment unit according to claim 27.
Anderson does not explicitly teach wherein the substrate is activated carbon.
Sublette teaches a substrate for biofilm growth, wherein the substrate is activated carbon (the microculture beads are comprised of a polymer and additionally one or more amendments such as powdered activated carbon (PAC); PAC may also be employed in fabrication of the porous beads) (see col. 4, line 66 to col. 5, line 2; col. 6, lines 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the substrate of Anderson with the activated carbon substrate of Sublette because activated carbon helps to bind and concentrate nutrients to greatly favor biofilm formation to increase productivity of the reactor (see Sublette, col. 5, lines 23-26; col. 1, lines 33-36), and Anderson is open to the use of other types of substrates (see Anderson, p. 2, lines 26-27).

Regarding claim 30, per the interpretation noted above, Anderson teaches the biological water-treatment unit according to claim 27.
Anderson does not explicitly teach wherein the substrate has an average particle diameter of from 0.15 to 5 mm.
Sublette teaches a substrate for biofilm growth (porous media utilized to collect microorganisms from a surrounding aqueous phase in the form of representative biofilms) (see col. 2, lines 35-37), wherein the substrate has an average particle diameter of from 0.15 to 5 mm (beads approximately 2-4 millimeters or less in diameter) (see col. 2, lines 58-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the substrate of Anderson with the 2-4 mm diameter substrate of Sublette because the Sublette substrate helps to concentrate microorganisms to increase productivity of the reactor (see 

Regarding claim 31, per the interpretation noted above, Anderson teaches the biological water-treatment unit according to claim 27.
Anderson does not explicitly teach wherein the substrate has a surface area of from 250 to 5000 square meters per gram of substrate.
Sublette teaches a substrate for biofilm growth, wherein the substrate has a surface area of from 250 to 5000 square meters per gram of substrate (the beads have high internal surface area (>200 m2 per gram)) (see col. 5, lines 17-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the substrate of Anderson with the substrate of Sublette which has a surface area of from 250 to 5000 square meters per gram of substrate because the Sublette substrate helps to concentrate microorganisms to increase productivity of the reactor (see Sublette, col. 1, lines 33-36), and Anderson is open to the use of other types of substrates (see Anderson, p. 2, lines 26-27).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 443,737 A) as applied to claims 23 and 27 above, and further in view of Zaitsev (US 7,794,598 B2).

Regarding claim 29, Anderson teaches the biological water-treatment unit according to claim 27.
Anderson teaches that the substrate does not fully fill up the volume of each compartment (do not fill the space entirely full, but leave a little vacant space) (see Anderson, p. 2, lines 27-28), however Anderson does not explicitly teach wherein the substrate fills from 40 to 75% of the volume of each compartment.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the substrate of Anderson to fill the compartments at the ranges taught by Zaitsev because the Zaitsev degree of filling of the substrate in the revolving purifier of Anderson can lead to higher purification performance without inactive or clogged zones developing (see Zaitsev, col. 2, lines 42-54 and col. 1, lines 44-51).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 443,737 A) as applied to claim 23 above, and further in view of Enbio Co. Ltd. S (KR 101147 247, as cited in the IDS, see provided translation).

Regarding claim 33, Anderson teaches the biological water-treatment unit according to claim 23.
Anderson does not explicitly teach wherein the screen is a mesh screen.
Enbio teaches a biological water-treatment unit comprising: an inlet for waste water (settled water passing through tank 500 is passed through tank 600, and therefore an inlet is presumed to be 
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the screen of Anderson with the mesh screen of Enbio because the simple substitution of one known type of open-work partition for another type of open-work partition (perforated plates or other open-work partitions) (see Anderson, p. 2, lines 22-23) achieves predictable results to retain a substrate for purifying water.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US 443,737 A).

Regarding claim 34, Anderson teaches the biological water-treatment unit according to claim 23.
 Anderson does not explicitly teach wherein the reactor volume is from 1 to 5000 litres.
However, as the only difference between the prior art device and the claimed invention is a recitation of relative size of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (see MPEP § 2144.04 (IV)(A)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA WUN whose telephone number is (408)918-7578.  The examiner can normally be reached on M-F: 07:30 to 16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JULIA L. WUN/Examiner, Art Unit 1778                                                                                                                                                                                                        February 23, 2021

/NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778